Citation Nr: 0701255	
Decision Date: 01/17/07    Archive Date: 01/25/07

DOCKET NO.  03-06 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for urethral stricture.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel




INTRODUCTION

The appellant is a veteran who had active service in the 
United States Navy from April 1969 to October 1972, to 
include active duty in Vietnam.  This matter is before the 
Board of Veterans' Appeals (Board) from a September 2002 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  The veteran's urethral stricture was not noted on service 
entrance examination, but became symptomatic during service 
requiring regular treatment therein.  

2.  A private physician's report that the veteran had 
urethral stricture diagnosed and treated prior to service, 
along with medical opinions that the stricture is a 
congenital disorder constitute clear and unmistakeable 
evidence that the disability pre-existed service.  

3.  The evidence does not show that the veteran's urethral 
stricture did not increase in severity in service, or that 
any increase in urethral stricture disability was due to 
natural progress.   


CONCLUSIONS OF LAW

1.  The presumption of soundness on entry in service as to 
the veteran's urethral stricture is rebutted.  38 U.S.C.A. 
§ 1111 (West 2002 & Supp. 2005); 38 C.F.R. § 3.304 (2006).

2.  The presumption that urethral stricture was aggravated 
during service is not rebutted, and service connection for 
urethral stricture is warranted.  38 U.S.C.A. §§ 1111, 1153, 
5107 (West 2002 and Supp. 2005); 38 C.F.R. §§ 3.304. 3.306 
(2006)
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Because this decision grants the benefit sought, the Board 
finds there is no need to belabor the impact of the VCAA in 
the matter.  Any notice or duty to assist deficiency would 
obviously be non-prejudicial.

Legal Criteria

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakeable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153 (West 2002); 38 C.F.R. § 3.306.

Factual Background 

The veteran's urethral stricture has been determined to be a 
congenital disorder.  It is not alleged that it did not pre-
exist service.  The veteran's claim is based on a theory that 
the urethral stricture was aggravated by his service, and 
that will be the focus of the analysis and discussion.
On April 1969 service enlistment examination no history, 
complaints, or findings pertaining to urethral stricture were 
noted.  On clinical evaluation the genitourinary system was 
found to be normal.  

In a May 1969 statement, a private physician reported that 
the veteran had urethral stricture diagnosed in November 
1967, was treated with dilatation, and was last seen in April 
1968, when the condition was improved.  

During service the veteran was seen on multiple occasions, 
beginning in December 1969, and continuing in 1970, 1971, and 
1972, for complaints of, and treatment (dilatations) for, 
urethral stricture.  In December 1969 he had dilatation of 
the stricture, and it was noted that he would need re-
dilatation in one month.  In September 1970 it was noted that 
the veteran required dilatation every 2 to 3 months.  On 
service separation examination it was noted that the veteran 
had congenital urethral stricture, that he had dilatations in 
the past, and that the condition was symptomatic.

A service urology consultation record shows that the veteran 
was seen seeking dilatation for urethral stricture.  It was 
noted that he had symptoms of dribbling, and that annual 
dilatation had been recommended.   

Postservice private and VA treatment records show numerous 
occasions of treatment for urethral stricture, including by 
surgery and stent implacement.

On August 2002 VA examination, a VA examiner (based on 
history given by the veteran) opined that the veteran had 
urethral stricture due to old injury.

On November 2004 VA examination for diabetes, it was noted 
that the veteran had postoperative urethral stricture that 
required daily cathetherization.

On July 2006 VA genitourinary examination, the examiner 
reviewed the claims file; found congenital urethral stricture 
with progressive scarring ("currently a 2 cm. long stricture 
in the urethra with a 3 cm diverticulum") on examination; 
and opined that "given the limited period of active service 
ended in 1972, during which he had one dilatation and 
occasional infection, my opinion is that it is not at least 
as likely as not that the condition was significantly 
worsened."  

Analysis 

Urethral stricture was not noted on service entrance 
examination.  Consequently, the veteran is entitled to the 
legal presumptions afforded by 38 U.S.C.A. § 1111; 
38 U.S.C.A. § 3.304.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the "correct standard for 
rebutting the presumption of soundness under section 1111 
requires the government to show by clear and unmistakeable 
evidence that (1) the veteran's disability existed prior to 
service and (2) that the pre-existing disability was not 
aggravated during service.  The Federal Circuit noted that 
lack of aggravation could be shown by establishing there was 
no increase in disability or that any increase in disability 
was due to natural progress of the pre-existing condition.  
See Wagner v. Principi, 370 F. 3d 1089, 1096-1097 (Fed. Cir. 
2004).  

Here, the statement by the veteran's private physician to the 
effect that the veteran's urethral stricture was diagnosed in 
November 1967, and the multiple medical opinions in the 
record to the effect that it is a congenital disorder (i.e., 
existing since birth), constitute clear and unmistakeable 
evidence that the disability pre-existed service.  It is not 
otherwise alleged.  Accordingly, the analysis under 
38 U.S.C.A. § 1111 progresses to the question of whether the 
urethral stricture was aggravated by service.  See Wagner, at 
1096.  Nonaggravation may be shown either by establishing 
there was no increase in disability during service or that 
any increase was due to natural progession.  Id.  

On its face, the evidence suggests that the urethral 
stricture did indeed increase in severity during service.  
The evidence shows that although urethral stricture was 
diagnosed and treated prior to service, the veteran was last 
seen for the stricture a year prior enlistment, at which time 
the condition was "improved".  As noted above, it was 
asymptomatic at induction, and did not become symptomatic, 
requiring treatment until after about 8 months of active 
duty.  It required fairly consistent treatment in service, 
and was symptomatic at separation, requiring dilatation the 
day prior; and it was noted that annual dilatation was 
required.  Furthermore the urethral stricture is clearly of 
greater severity now, as postservice treatment has included 
various surgery, stent, and cathetherization.

The only evidence to the effect that the urethral stricture 
did not increase in severity during service is the opinion of 
a July 2006 VA examiner, who stated "it is not at least as 
likely as not that the condition significantly [emphasis 
added] worsened".  Disregarding the equivocal phrasing of 
this opinion, the Board notes that it is premised on a 
significantly less than accurate account of the record, 
specifically the service medical records.  The examiner noted 
that during service the veteran had one dilatation; the 
service medical records clearly reflect that dilatation was 
provided substantially more frequently, and suggest that the 
need for regular dilatation would be expected to continue 
unabated.  Accordingly, this medical opinion lacks probative 
value.  

In light of the foregoing, the Board finds that the veteran's 
urethral stricture did increase in severity during service.  
There is nothing in the record to suggest that the increase 
in severity was due to natural progression (or that urethral 
stricture is subject to natural progression).  Accordingly, 
the Board concludes that the veteran's urethral stricture was 
aggravated during his active service, and that service 
connection for such disability is warranted.  


ORDER

Service connection for urethral stricture is granted.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


